January 31, 2012 VIA Edgar United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Attention: Justin Dobbie, Legal Branch Chief Susan Block Effie Simpson Jean Yu Re: Greenway Medical Technologies, Inc. Registration Statement on Form S-1 Filed July 15, 2011 File No. 333-175619 Acceleration Request Requested Date:February 1, 2012 Requested Time:4:30 P.M. Eastern Daylight Time, or as soon as practicable thereafter Ladies and Gentlemen: Pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, Greenway Medical Technologies, Inc. (the “Registrant”) hereby requests that the above-referenced Registration Statement on Form S-1 (File No. 333-175619) (the “Registration Statement”) be declared effected as of the “Requested Date” and “Requested Time” set forth above or at such later time as the Company or its counsel may orally request via atelephone call to the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”).Once the Registration Statement has been declared effective, please orally confirm that event with our counsel, Paul Hastings LLP by calling Reinaldo Pascual at (404) 401-9731. The Registrant hereby acknowledges that: (i) should the Commission or the Staff, acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; (ii) the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the Registration Statement effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and (iii) the Registrant may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Greenway Medical Technologies, Inc. By: /s/ William Esslinger Name: William Esslinger Title: Senior Vice President, General Counsel and Secretary
